Case: 18-60493      Document: 00515230493         Page: 1    Date Filed: 12/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 18-60493                     December 10, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

THARON JAMELL TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-101-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Tharon Jamell Taylor pleaded guilty pursuant to a
written plea agreement to conspiracy to possess with intent to distribute 500
grams or more of methamphetamine.                He was sentenced to a 295-month
within-guidelines sentence to be followed by five years of supervised release.
Taylor’s base offense level was increased by two levels under U.S.S.G. §
2D1.1(b)(1) for possession of dangerous weapon and two levels under U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60493    Document: 00515230493     Page: 2   Date Filed: 12/10/2019


                                 No. 18-60493

§ 2D1.1(b)(5) for importation of methamphetamine. As he did in the district
court, Taylor challenges these two sentencing enhancements on appeal.
      The district court’s determination that the § 2D1.1(b)(1) or § 2D1.1(b)(5)
enhancement applies is a factual finding that this court reviews for clear error.
United States v. Romans, 823 F.3d 299, 317 (5th Cir. 2016); United States v.
Serfass, 684 F.3d 548, 550, 553-54 (5th Cir. 2012). “A factual finding is not
clearly erroneous if it is plausible, considering the record as a whole.” Romans,
823 F.3d at 317 (internal quotation marks and citation omitted).
      Taylor contends that the district court erred by imposing a two-level
enhancement under § 2D1.1(b)(1) based on its finding that he possessed a
firearm during the offense of conviction. Section 2D1.1(b)(1) provides for a two-
level upward adjustment to the defendant’s offense level “[i]f a dangerous
weapon (including a firearm) was possessed” during a drug offense.
§ 2D1.1(b)(1); see United States v. Cooper, 274 F.3d 230, 245 (5th Cir. 2001).
The Government has to “show that the weapon was found in the same location
where drugs or drug paraphernalia are stored or where part of the transaction
occurred.” United States v. King, 773 F.3d 48, 53 (5th Cir. 2014). If the
Government satisfies this burden, then the defendant has the burden of
showing that it is clearly improbable that the firearm was connected with the
offense. Id.
      The unrebutted evidence shows that there was a controlled delivery of
methamphetamine to Taylor in the parking lot of his apartment; that law
enforcement officers found a set of scales, methamphetamine residue, and
cutting agents in his kitchen; and that officers found Taylor’s firearm on the
bed in one of the bedrooms. The district court did not clearly err in applying
the § 2D1.1(b)(1) enhancement. See King, 773 F.3d at 53; § 2D1.1, comment.
(n.11(A)).



                                       2
    Case: 18-60493   Document: 00515230493    Page: 3   Date Filed: 12/10/2019


                               No. 18-60493

     Taylor also challenges the two-level enhancement under § 2D1.1(b)(5),
which provides for such an enhancement if the offense involved the
importation of methamphetamine and the defendant does not receive a
mitigating role adjustment. There was evidence supporting a conclusion that
the methamphetamine came from Mexico. The district court did not clearly
err by finding the § 2D1.1(b)(5) enhancement was appropriate. See Serfass,
684 F.3d at 550, 553-54.
     The district court’s judgment is AFFIRMED.




                                    3